Title: To James Madison from John J. Murray, 26 August 1803
From: Murray, John J.
To: Madison, James


					
						Sir
						American Consulate City of Glasgow 26 Aug. 1803
					
					Having but just returned from a Visit of respect to Govr. Monroe at London I have not yet had it in my Power to obtain the necessary information in Answer to the last clause of your Circular dated 9th. April, but shall endeavour to do so in a Short time & Communicate the result to you.  While at London a circumstance occured to which I attach so much importance as to make it the subject of a Special communication to you.  Having met with a Mr. Robert Elliot (a Scotchman) whom I knew in George town So. Carolina, he informed me that he intended to embark for America in the Ship Washington of Charleston which Vessel would sail for Charleston in a Short time, & offered to take any letters for me to my friends.  After some conversation between us I asked Mr. Elliot who owned the Washington.  He replied without hesitation Blacklock   or rather Simpson & Davidson with whom the former is concerned.  Blacklock resides, or is said to reside at Charleston.  Simpson & Davidson are Merchts. of London.  I observed to Mr. Elliot that the Isabella of Charleston was also to sail soon for that place and asked him if he knew to whom she belonged, he replyed, as at first, without hesitation, Hamilton who was formerly a Mercht. of Charleston but who had resided for some time past, with his family at London where he intended to remain.  Hamilton Mr. Elliot said was concerned with Bethune a Mercht. of London.  Altho’ Mr. Elliot spoke with certainty of the names of the owners of the Ships Washington & Isabella &, of their connexions in London yet I believe he had no Idea of my Making an official communication thereof, for it could be a difficult matter indeed, as far as I can judge of the Scotch Character, to get a Scotchman to be an evidence (knowing himself 
to be  against a Countryman especially in matters of foreign relations. As Mr. Elliot will spend the ensuing winter between George town & Charleston in w places
              he has some commercial business—I submit to you the propriety of having these Ships (the Washington & Isabella) seized and also of haveing Mr. Elliots evidence respecting them taken on the Spot. Surely if he adheres to what he voluntarily communicated to me these Vessels will be forfeited to the United States.
					I have had no communication with our Consul at London on the Subject but if he is vigilant I have no doubt that he will be able to confirm what Elliot told me—at all events with respect to the residence of Hamilton in London. With the highest Respect I have the honor to be Sir Yr. Most Ob Hble Sert.,
					
						John J Murray
              
						Consul of the United States of America at Glasgow
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
